Citation Nr: 1434095	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 23, 2007, for a total disability rating based on individual unemployability (TDIU) and basic eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, to include on the basis of clear and unmistakable error (CUE) in an April 1975 rating decision that denied a claim for service connection for mental and nervous condition.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2014, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence on the record.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  Additionally, while the Veteran's representative was unable to attend the hearing, and the Veteran indicated that he wished to proceed with the hearing without his representative present, the record, to include a copy of the hearing transcript, was forwarded to his representative for additional argument in May 2014.  Thereafter, his representative submitted an Informal Hearing Presentation in June 2014.

Based on testimony at the April 2014 hearing-in which the Veteran asserted that the basis for his earlier effective date claims is alleged CUE in an April 1975 rating decision-the matter on appeal has been expanded as characterized on the title page.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals the transcript from the April 2014 Board hearing and the June 2014 Informal Hearing Presentation, copies of each of which have been associated with the paper claims file, but otherwise contains documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

At the April 2014 hearing, the Veteran raised the issue of entitlement to service connection for ear damage as a residual of the same in-service sexual assault that resulted in his service-connected posttraumatic stress disorder (PTSD).  This issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

By way of background, the Veteran filed a claim for TDIU in June 2009, and this claim was granted by the  September 2009 rating decision on appeal.  As eligibility for DEA is warranted for a Veteran who has a permanent and total service-connected disability, the September 2009 rating decision also granted basic eligibility for DEA benefits in light of the grant of TDIU therein.  The effective date chosen for these grants was April 23, 2007, the date of receipt of a claim for service connection for PTSD, ultimately granted by an April 2008 rating decision.  An initial rating of 50 percent was assigned, effective from April 23, 2007, and a subsequent rating decision dated in September 2008 increased the rating for PTSD to 70 percent, also from April 23, 2007.  

The only service-connected disability being PTSD, the grant of TDIU and derivative award of eligibility for DEA was based entirely on such disability, and as the claim for TDIU was received in June 2009, within one year of the September 2008 rating decision which increased the initial rating for PTSD to 70 percent (thereby meeting the schedular requirements for TDIU pursuant to 38 C.F.R. § 4.16 (a)), the "date of claim" for TDIU, for effective date purposes, was determined by the RO to be April 23, 2007, the date of receipt of the claim to reopen a previously denied claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

As indicated, at the hearing before the undersigned, the Veteran asserted that the basis for his earlier effective date claims is alleged CUE in an April 1975 rating decision.  This decision, to which the Veteran was notified in May 1975, denied service connection for his claimed mental and nervous condition.  In essence, the Veteran argues that, had the adjudicators who completed the April 1975 rating decision fully considered the evidence of record at that time, service connection for PTSD, or another acquired psychiatric disability, would have been granted.  As such, and given the manner in which the effective date for the benefits at issue has been selected-that is, based on the date of receipt of the claim reopen the April 1975 denial of service connection for a psychiatric disability-an earlier effective date would require a determination that the April 1975 denial of service connection for psychiatric disability was the product of CUE.  38 C.F.R. § 3.105(a).  

As the AOJ has not had the opportunity to conduct the initial adjudication of the Veteran's claim of CUE in the April 1975 rating decision, in order to ensure that due process has been fulfilled, the case must be remanded to the AOJ for such initial adjudication.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to an effective date prior to April 23, 2007, for a TDIU and basic eligibility for DEA benefits, to include on the basis of CUE in the April 1975 rating decision that denied a claim for service connection for mental and nervous condition, as alleged by the Veteran at his April 2014 hearing before the undersigned.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

